472 F.3d 1104
UNITED STATES of America, Plaintiff-Appellee,v.Darrel Duane GRISEL, Defendant-Appellant.
No. 05-30585.
United States Court of Appeals, Ninth Circuit.
January 5, 2007.

Stephen F. Peifer, Esq., USPO—Office of the U.S. Attorney Mark O. Hatfield, Portland, OR, for Plaintiff-Appellee.
Marc D. Blackman, Esq., Kendra Matthews, Ransom & Blackmon, LLP, Portland, OR, for Defendant-Appellant.
ORDER
MARY M. SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.